Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 1 of 10

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the OLRY
GENGER 1993 TRUST,

Petitioner,
-against- File No. 2008-0017E

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT

COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC, Hon. Nora S. Anderson

NEW TR EQUITY II, LLC, TRANS-RESOURCES, INC, ARNOLD

BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE

DOES 1-20, Affirmation of
Respondents. Judith Bachman in

Opposition

 

Judith Bachman, an attorney duly admitted to practice before the Court of the State of
New York, affirms under penalties of perjury:

1. I am the attorney for Petitioner, Dalia Genger, and I make this affirmation in opposition
to the motion to dismiss the Turnover Proceeding of Petitioner and in support of the
Petitioner’s cross-motion.

2. In June of 2016, I prepared a petition on behalf of Dalia Genger to obtain the turnover of
proceeds of a settlement from various parties to the trust (Orly Genger 1993 Trust) of
which Dalia Genger is the trustee.

3. On June 14, 2016 I visited both the clerk’s office and the Miscellaneous Department of
Surrogate’s Court to file that petition.

4. The Miscellaneous Department advised that it would take some time for them to review
the filing and that when complete they would issue the citation and email it to me so that

I could arrange service of it.
10.

11.

12.

13.

14.

Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 2 of 10

On June 17, 2016, I sent a courtesy copy of the petition to the attorneys for all of the
parties named and inquired if they would accept service.

They refused to accept service.

Thereafter, my office diligently worked with the Surrogate’s Court to have the citation
issued.

Such efforts included repeated and numerous calls, visits, written correspondence, and
emails to the Surrogate’s Court starting on July 7, 2016 and finally ending in December
2017.

In my early communications with the Surrogate’s Court, I was told that the Petition had
not yet been reviewed because of a backlog in the office and that I should keep checking
back.

Eventually, I was advised that the petition had been placed in the “hold” drawer because
the caption on the Petition needed to be amended.

Because the clerk that I spoke with could not give me specific direction as to how the
caption needed to be changed, I was directed to call back at another time.

When I finally reached a person with knowledge at the Surrogate’s Court as to how to
change the caption, I drafted and submitted an attorney affirmation amending the caption
as directed.

The clerk advised that, again, it would take some time for them to review the affirmation
and issue the citation.

When they did finally review that initial affirmation, I was advised by a different clerk of
the Surrogate’s Court that a second affirmation needed to be submitted making a further

change to the caption.
15.

16.

17.

18.

19.

20.

21.

Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 3 of 10

I submitted that second affirmation with the further change, as required by the Clerk.
Upon receipt and approval of the second affirmation with the further change to the
caption, in December of 2017, the Surrogate’s Court issued the citation for this
proceeding.

Immediately thereafter, I arranged to serve the respondents in this proceeding. I note that
the address at which the “Trump Group” (as denoted in their own brief in this action)
were served is the one identified by Mark Hirsch, their general counsel, as shown in the
attached email.

I did so, inter alia, by delivery of the citation to Orly’s counsel (who had appeared in the
Removal Action under the same file number) and by delivery to some of the respondents
at their business address.

When Orly’s counsel objected to the service upon them, in an abundance of caution, I
had the process server mail the citation to Orly at her address in Texas. Upon
information and belief, that address was one in which Orly had claimed a homestead
exemption, owns a home, has a driver’s license and votes (in an action in Federal Court,
Orly has attempted to evade service claiming that she lives in Israel notwithstanding her
definitive contacts in Texas). Copies of documentary information confirming that Texas
address is attached hereto.

Such service was made at a time immediately before the return date of the citation so that
affidavit has not been filed with the Court.

On February 5, 2018, respondents Orly and TR, respectively, moved to dismiss the
Turnover Proceeding on the grounds, inter alia, of delay and deficiencies in service, and

other relief.
Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 4 of 10

22. Dalia therefore opposes these motions and, as necessary, cross-moves for (i) an extension
of time to serve process and permission to serve substituted service (or nunc pro tunc)
and file the affidavit of service, (ii) the appointment of a Guardian ad Litem for Orly’s
infant daughter and the issuance of a supplemental citation for that Guardian ad litem,
and (iii) to consolidate this turnover proceeding with the Removal Proceeding with this
Turnover Proceeding.

WHEREFORE, I respectfully request that the respondent’s motions to dismiss be denied
and the cross-motion be granted and that the Petitioner have such other and further relief
as is just and warranted.

Dated: February 20, 2018
New City, New York

(prs

Judith Bachman
Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 5 of 10

Dellaportas, John

From: Mark Hirsch <mhirsch@trumpgroup.com>
Sent: Friday, November 18, 2016 10:53 AM

To: Dellaportas, John

Subject: RE: My apologies running late

11 will work. See you soon.

Mark S. Hirsch

Partner and General Counsel

The Trump Group

400 Park Ave. | 19* Floor | New York, NY 10022

(0) 212-838-1000 or 212-340-6767 | (c) 917-821-3000

mhirsch@trumpgroup.com

 
Travis CADaPtoperty Defads65-AKH Document 1-23 Filed 10/09/19 Page 6 of IPhge 1 of 2

Property Search > 798599 HERSCHMANN ERIC & ORLY

Travis CAD
GENGER for Year 2018
Property
Account _ .
Property ID: 798599

Geographic ID:
Type:
Property Use Code:

Property Use Description:

Location
Address:
Neighborhood:
Neighborhood CD:

Owner
Name:
Mailing Address:

Values

(+) Improvement Homesite Value:

(+) Improvement Non-Homesite Value:
(+} Land Homesite Value:

(+} Land Non-Homesite Value:

(+) Agricultural Market Valuation:

(+) Timber Market Valuation:

(=) Market Value:

(—) Ag or Timber Use Value Reduction:

{=) Appraised Value:
(—) HS Cap:

(=) Assessed Value:

Taxing Jurisdiction

Owner:

0205011425
Real

"210 LAVACA ST 1903

TX 78701

BLOCK 21(THE W) DOWNTOWN HIGHRISE CONDOS

Z1wsg9c

HERSCHMANN ERIC & ORLY GENGER

210 LAVACA ST #1903
AUSTIN , TX 78701-4582

+ + + t+ + +

% Ownership: 100.0000000000%

Total Value: N/A

Entity Description

01 AUSTIN ISD
02 CITY OF AUSTIN
03 ____ TRAVIS COUNTY

http://propaccess.traviscad.org/clientdb/Property.aspx?prop_1d=798599&year=2018

Tax Year: 2018 - Values not available

Legal Description: UNT 1903 BLOCK 21

Zoning:
Agent Code:

Mapsco:

Map ID:

Owner ID:

% Ownership:

Exemptions:

HERSCHMANN ERIC & ORLY GENGER

_Tax Rate Appraised Value _

N/A ; N/A
NAN
N/A NA

Ag / Timber Use Value
N/A
N/A

CONDOMINIUMS AMENDED
PLUS .3294 % INT IN COM AREA

1D:2490

020201

"1703720
100.0000000000%

HS

_ Taxable Value Estimated Tax

N/A N/A
NA NIA
NA N/A

1/29/2018
Travis CADaPeoperhDefads65-AKH Document 1-23 Filed 10/09/19 Page 7 of IPhge 2 of 2

(0A TRAVIS CENTRAL APP DIST N/A N/A N/A N/A

2¢ DOWNTOWN PUBIMPDIST =—S—N/A NIA N/A ONJA
(21 TRAVIS COUNTY HEALTHCARE DISTRICT N/A NTA N/A

68 AUSTIN COMM COLL DIST N/A N/A N/A N/A
ee ee N ce a AAA NA
i Taxes w/Current Exemptions: N/A
— 7 | On Nlobiempton NR

Improvement / Building

: improvement #1: HIRISE CONDO/APT State Code: AA Living Area: 3180.0 sqft Value: N/A

ae Class . Year
Type Description cD Exterior Wall Built SQFT
1ST 1st Floor A-6 2011 3180.0
399 DETAILCONDOFV *-6 2011 0.0

 
 
  

# Type |Description Acres Sqft  EffFront EffDepth Market Value Prod. Value
LAND tand (0.0058 252.11 0.00 0.00 NA N/A

Roll Value History

Year Improvements Land Market Ag Valuation Appraised HSCap Assessed

2018 N/A N/A N/A N/A N/A N/A
: 2017 $2,122,166 $66,973 O 2,189,139 $34,238 $2,154,901
2016 $2,091,763 oe $58,237 0 2,150,000 $190,999 $1,959,001
2015 $1,895,177 $56,725 O 1,951,902 $170,992 $1,780,910 :
. 2014 $1,639,479 $56,725 0 1,696,204 $77,195 $1,619,009
2013 $1,415,101 $56,725 Q 1,471,826 $0 $1,471,826
Deed History - (Last 3 Deed Transactions)
# _ Deed Date : Type Description . Grantor Grantee ‘Volume Page . Deed Number
1 10/27/2016 WD WARRANTY DEED HERSCHMANN HERSCHMANN 2016187344
ERIC ERIC & ORLY
GENGER
i 2 3/15/2012 WD WARRANTY DEED RUCKSSHAWN HERSCHMANN 2012042123TR
D&ANGELAC ERIC
-3 2/11/2011 WD  WARRANTYDEED CJUFII RUCKS SHAWN 2011022350TR
STRATUS D & ANGELA C

BLOCK 21 LLC

Questions Please Call (512) 834-9317

This site requires cookies to be enabled in your browser settings.

This year is not certified and ALL values will be represented with "N/A".
Website version: 1.2.2.23 Database last updated on: 1/29/2018 1:34 AM © N. Harris Computer Corporation

http://propaccess.traviscad.org/clientdb/Property.aspx?prop_id=798599&year=2018 1/29/2018
Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19

1: Texas Voter Registration

Name:

Residential Address:

SSN:
Date of Birth:
Gender:

Registration Date:
Active Status:

Registrant Information
GENGER, ORLY

210 LAVACA ST APT 1903
AUSTIN, TX 78701-4582
TRAVIS COUNTY
130-74-XXXX
1/1979
Female

Voter Information
11/24/2016
ACTIVE

Page 8 of 10
Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 9 of 10

1: Texas Driver License
Driver Information
Name: GENGER, ORLY

Address: 210 LAVACA ST #1903
AUSTIN, TX 78701-4582
TRAVIS COUNTY
Data source: Governmental: TX
Personal Information
SSN: 130-74-XXXX
DOB: 01/1979
License Information

Issue Date: 11/03/2016
Additional Driver Information
DOB: 01/1979
History: Current
Case 1:19-cv-09365-AKH Document 1-23 Filed 10/09/19 Page 10 of 10

0082-808 (742)

BLLOL MYOA MAN “WYOA MAN
ANNAAV WYWd LOL

d7T1 NSYYVM 8 SAC AZT1Sy

 

NOILISOddO NI
NVWHOV4 HLIGOf 40 NOILVWAIAAV

 

“syuapuodsoy

‘07-1 SHO

ANVE GNV 07-1 SHOd NHOf ‘UASOUd GIAVG
WASOUd WIONUV ‘ONI ‘SHOUNOSAU-SNVUL
‘OTI TI ALINOA UL MAN ‘OTT T ALINOA UL MAN
‘OTT ‘SUO.LSAANI UL ‘ANVdNOO LNAWLSAANI
VAOONATD UAONAD ATV “UFONAD ATYO

-}suIese-

“‘Touonhed

“LSMULL £661 YAONAD
AUTO 94} JO 3918.) “YAONAD VITV Jo Jone oy} Uy

 

AL100-8002 - ON STA
AYWOA MAN JO ALNNOO
MUOA MAN JO ALVIS AHL JO LYNOO S.ALVOOURNS
